Exhibit 10.14
Amended and Restated
John B. Sanfilippo & Son, Inc.
Sanfilippo Value Added Plan (“SVA Plan”)

I.   Purposes of the Plan       The purpose of the Plan is to more closely link
incentive cash compensation to the creation of stockholder value. The Plan is
intended to foster a culture of performance and ownership, promote employee
accountability, and establish a framework of manageable risks imposed by
variable pay. The Plan is also intended to reward continuing improvements in
stockholder value with an opportunity to participate in a portion of the wealth
created. The Plan is amended and restated as of August 31, 2011 to be effective
for the 2012 Plan Year and thereafter.

II.   Definitions       “Actual Improvement” means the annual change in SVA, as
determined under Section V(B)(1) of the Plan, which can be positive or negative.
      “Annual Salary” means, with respect to a Participant, his or her final and
actually paid (or fully earned, but not yet paid) annual or pro-rated (in the
case of employment for less than the full year) base salary in a particular
fiscal year of the Company.       “Board” means the Board of Directors of the
Company.       “Bonus Declared” means the annual or pro-rated (in the case of
employment for less than the full year) bonus amount for a Plan Year, as
determined under Section V of the Plan.       “Bonus Interval” means the amount
of SVA growth or diminution as a variance from Target SVA Improvement that would
either (A) result in the doubling of the Target Bonus for SVA performance above
Target SVA Improvement; or, (B) result in the realization of no Target Bonus for
SVA performance below Target SVA Improvement.       “Capital Charge” means the
Cost of Capital multiplied by the Company’s aggregate capital, as determined by
the Committee.       “Cause” means, in the judgment of the Committee, (A) the
breach by the Participant of any employment agreement, employment arrangement or
any other agreement with the Company or a Subsidiary, (B) the Participant
engaging in an activity or a business that competes with the Company or a
Subsidiary, (C) the Participant disclosing business secrets, trade secrets or
confidential information of the Company or a Subsidiary to any party,
(D) dishonesty, misconduct, fraud or disloyalty by the Participant,
(E) misappropriation of corporate funds, or (F) such other conduct by the
Participant of an incompetent, disloyal, insubordinate, immoral or

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
criminal nature as to have rendered the continued employment of the Participant
incompatible with the best interests of the Company and its Subsidiaries.
“Change in Control” means the first date on which one of the following events
occurs:
A. the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;
B. the sale, transfer or other disposition of all or substantially all of the
Company’s assets;
C. a change in the composition of the Board, as a result of which fewer than
one-half of the directors following such change in composition of the Board are
directors who either (1) had been directors of the Company on the date 24 months
prior to the date of the event that may constitute a Change in Control (the
“Original Directors”) or (2) were elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the aggregate of
(a) the Original Directors who were still in office at the time of the election
or nomination and (b) the directors whose election or nomination was previously
approved pursuant to this Clause (2); or
D. any transaction as a result of which any “person” or “group” (as such terms
are used in Section 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, or any group that is controlled by Permitted Holders, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of the voting securities of the Company
representing at least 30% of the total voting power of the Company (with respect
to all matters other than the election of directors) represented by the
Company’s then outstanding voting securities. For purposes of this Clause (D),
the term “transaction” shall include any conversion of the Class A Stock,
whether or not such conversion occurs in connection with a sale, transfer or
other disposition of such Class A Stock.
For purposes of this definition, (1) the term “person” shall exclude: (a) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a company controlled by the Company; and (b) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the Common Stock (it being understood
that for purposes of subsequently determining whether a Change in Control has
occurred, all references to the “Company” in the definition of Change in Control
shall be deemed to be references to the Company and/or such corporation, as
applicable); (2) the term “group” shall exclude any group controlled by any
person identified in Clause (1)(a) above and (c) the term “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a person, whether through the
ownership of voting securities, by contract, or otherwise, and the terms
“controlling” and “controlled” have meanings correlative thereto.
2

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
Except as otherwise determined by the Committee, any spin-off of a division or
subsidiary of the Company to its stockholders will not constitute a Change in
Control of the Company.
“Class A Stock” means the Class A Common Stock, $.01 par value per share, of the
Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” has the meaning set forth in Section IV(A).
“Common Stock” means the Common Stock, par value $.01 per share, of the Company,
and any other shares into which such Common Stock shall thereafter be exchanged
by reason of a recapitalization, merger, consolidation, split-up, combination,
exchange of shares or the like.
“Company” means John B. Sanfilippo & Son, Inc., a Delaware corporation, and its
successors and assigns.
“Cost of Capital” means the Company’s cost of equity plus its cost of debt,
expressed as a percentage, as determined by the Committee using a weighted
average of the expected return on the Company’s debt and equity capital. Cost of
Capital is intended to reflect the rate of return that an investor could earn by
choosing another investment with equivalent risk.
“Declared Bonus Multiple” means the multiple determined in accordance with
Section V(B)(4) of the Plan for purposes of determining a Participant’s Bonus
Declared.
“Disability” means a Participant is (A) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (B) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company or Subsidiary; or, if different, as may be defined for purposes of
Section 409A.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excess Improvement” has the meaning set forth in Section V(B)(2).
“Guidelines” has the meaning set forth in Section IV(B)(3).
“NOPAT” means the Company’s net operating profit after tax, as determined by the
Committee from the Company’s audited financial statements.
“Participant” has the meaning set forth in Section III.
3

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
“Permitted Holder” means:
A. Jasper B. Sanfilippo (“Jasper”), Mathias A. Valentine, (“Mathias”), a spouse
of Jasper, a spouse of Mathias, any lineal descendant of Jasper or any lineal
descendant of Mathias (collectively referred to as the “Family Members”);
B. a legal representative of a deceased or disabled Family Member’s estate,
provided that such legal representative is a Family Member;
C. a trustee of any trust of which all the beneficiaries (and any donees and
appointees of any powers of appointment held thereunder) are Family Members and
the trustee of which is a Family Member;
D. a custodian under the Uniform Gifts to Minors Act or Uniform Transfers to
Minors Act for the exclusive benefit of a Family Member, provided that such
custodian is a Family Member;
E. any corporation, partnership or other entity, provided that at least 75% of
the equity interests in such entity (by vote and by value) are owned, either
directly or indirectly, in the aggregate by Family Members;
F. any bank or other financial institution, solely as a bona fide pledgee of
shares of Class A Stock by the owner thereof as collateral security for
indebtedness due to the pledgee; or
G. any employee benefit plan, or trust or account held thereunder, or any
savings or retirement account (including an individual retirement account), held
for the exclusive benefit of a Family Member.
“Plan” or “SVA Plan” means the Amended and Restated John B. Sanfilippo & Son,
Inc. Sanfilippo Value Added Plan.
“Plan Year” means the fiscal year of the Company.
“Retirement” means a Participant’s termination of employment, other than for
Cause, either: (A) on or after age 65, or (B) on or after age 55 if the
Participant has been credited with, at least, 10 full years of employment at the
time of his termination of employment.
“Section 409A” means Code Section 409A and all applicable rules and regulations
related thereto.
“Shortfall” has the meaning set forth in Section V(B)(3).
“Subsidiary” means any corporation at least eighty percent (80%) of the
outstanding voting stock of which is owned by the Company.
“SVA” means the “stockholder value added” of the Company determined each Plan
Year by deducting the Company’s Capital Charge from NOPAT, as determined by the
Committee.
4

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
“Target Bonus” means the Bonus Declared a Participant would be paid for a Plan
Year if Actual Improvement equaled Target SVA Improvement, determined by
multiplying a Participant’s Annual Salary for that Plan Year by the
Participant’s Target Bonus Percentage for that Plan Year.
“Target Bonus Percentage” means the percentage of a Participant’s Annual Salary,
as established or approved by the Committee for purposes of determining a
Participant’s Target Bonus.
“Target SVA Improvement” means the targeted improvement in annual SVA growth as
determined by the Committee pursuant to Section V(A)(1)(c).
“Termination for Cause” means a determination by the Committee following a
Participant’s termination of employment for any reason that, prior to such
termination of employment, circumstances constituting Cause existed with respect
to such Participant.
“Termination Year” has the meaning set forth in Section VI(B)(1)(a).

III.   Eligibility       An employee of the Company or a Subsidiary who,
individually or as part of a group, is selected by the Committee to be eligible
to participate in the Plan for the Plan Year shall become a participant as of
the first day of such Plan Year, unless otherwise determined by the Committee
(each, a “Participant”).

IV.   Administration

  A.   The Committee         The Board hereby appoints the Compensation
Committee of the Board to be the “Committee” hereunder unless a new, independent
committee is selected by the Board. For this purpose, a new Committee will be
deemed independent if it is comprised solely of two or more directors who are
“independent directors” within the meaning of the The Nasdaq Stock Market,
Inc.’s rules and regulations. The Board hereby delegates to the Committee all
compensation review and approval powers associated with the Plan and the
Guidelines.

  B.   Powers         The Committee shall have full and exclusive discretionary
power to:

1. Interpret and administer the Plan,
2. Determine those employees of the Company and its Subsidiaries who are
eligible to participate in the Plan,
3. Adopt such rules, regulations, and guidelines (including the establishment of
performance criteria) the “Guidelines”, for administering the Plan as the
Committee
5

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
may deem necessary or proper, including the full discretion not to make payment
of any or all of the Bonus Declared determined in Section VI, and
4. Except to the extent prohibited by applicable law or the applicable rules of
a stock exchange, or inconsistent with the Company’s Bylaws or Committee
charter, allocate all or any portion of its responsibilities and powers under
this Plan to any one or more of its members or delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Such
delegation shall include, unless limited by its terms, all of the responsibility
and authority held by the Committee hereunder, and any such allocation or
delegation may be revoked by the Committee at any time.

  C.   Adjustment to Payments

1. If a Participant violates any Company policy, the Company retains the right
to declare forfeited any award granted to a Participant hereunder, to the extent
it remains unpaid; provided, however, that in the event that a Participant’s
prior Plan Year’s Bonus Declared has not yet been paid at the time the Company
declares such Participant’s award forfeited, such forfeited amounts shall be
distributed to other Participant(s) on a pro-rata basis, or distributed to other
Participant(s) as otherwise determined by the Committee.
2. If (a) the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company with any financial reporting
requirement under securities laws, (b) the Committee determines a Termination
for Cause occurred with respect to a Participant or (c) the Company is required
by law, rule or regulation or the rules of the stock exchange on which the
Company’s securities are listed to “clawback” any amounts paid hereunder, the
Committee may require any or all of the following: (i) any award granted to the
Participant hereunder, to the extent it remains unpaid at the time of the
restatement, be forfeited; provided, however, that in the event that a
Participant’s prior Plan Year’s Bonus Declared has not yet been paid at the time
the Committee declares such Participant’s award forfeited, such forfeited
amounts shall be distributed to other Participant(s) on a pro-rata basis, or
distributed to other Participant(s) as otherwise determined by the Committee;
and (ii) the Participant shall pay to the Company in cash all of the amounts
paid hereunder during the three-year period (or such other period as determined
by the Committee) prior to the date the Company is required to prepare the
financial restatement based on the erroneous data or the Participant’s
termination of employment, as the case may be, together with any other amounts
which may be required to be paid under any law, rule or regulation or the rules
of the stock exchange on which the Company’s securities are listed.
6

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

  D.   Third-Party Advisors         The Committee may employ attorneys,
consultants, accountants, and other persons. The Board, Committee, the Company
and its officers shall be entitled to rely upon the advice or opinion of such
persons.     E.   Binding Effect of Committee Actions         All actions taken
and all interpretations and determinations made by the Committee shall be final
and binding upon the Participants, the Company, and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination, or interpretations made in good faith with respect to the Plan.
All members of the Committee shall be fully protected and indemnified by the
Company, to the fullest extent permitted by applicable law, in respect of any
such action, determination, or interpretation of the Plan.     F.   Foreign
Jurisdiction         The Committee shall have the discretion to modify or amend
the Plan, or adopt additional terms and/or conditions, as may be deemed
necessary or advisable in order to comply with the local laws and regulations of
any jurisdiction.

V.   Determination of Bonus Declared

  A.   Determination of SVA and Actual Improvement

1. Beginning of Plan Year Determinations. At the beginning of each applicable
Plan Year, the following determinations shall be made:
a) The Committee shall determine, or approve the determination of, the Company’s
annual SVA as of the end of the preceding Plan Year.
b) The Committee shall determine or approve Target Bonus Percentages for each
Participant and the Company’s Cost of Capital for the applicable Plan Year.
c) The Committee shall establish the Target SVA Improvement and the Bonus
Interval for the applicable Plan Year, which standards may be set by the
Committee for one or more Plan Years.
2. End of Plan Year Determinations. As of the end of each applicable Plan Year,
the following determinations shall be made:
a) The Committee shall determine the Company’s annual SVA as of the end of the
Plan Year and the resulting Actual Improvement.
7

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
b) The Committee shall determine, or approve the determination of, the Declared
Bonus Multiple for such Plan Year, consistent with the terms of the Plan.

  B.   Determination of Bonus Declared

Each Participant’s Bonus Declared, if any, shall be determined for a Plan Year
according to the following:
1. The Actual Improvement in SVA for a Plan Year shall be determined by
subtracting the SVA for the immediately preceding Plan Year (or such other
amount as determined by the Committee) from the SVA for the Plan Year.
2. If the Actual Improvement exceeds the Target SVA Improvement, the amount of
that excess shall be the “Excess Improvement”;
3. If the Target SVA Improvement exceeds the Actual Improvement, the amount of
that excess shall be the “Shortfall”;
4. The Declared Bonus Multiple shall be determined by comparing the Excess
Improvement or Shortfall to the Target SVA Improvement and Bonus Interval,
according to the following:
a) If the Actual Improvement equals the Target SVA Improvement, the Declared
Bonus Multiple shall equal one (1).
b) If the Actual Improvement exceeds the Target SVA Improvement, the Declared
Bonus Multiple shall equal the Excess Improvement divided by the Bonus Interval,
plus one (1); provided, however, that in no event shall the Declared Bonus
Multiple be greater than 2.0.
c) If the Actual Improvement is less than the Target SVA Improvement, the
Declared Bonus Multiple shall equal the Shortfall (expressed as a negative
number) divided by the Bonus Interval, plus one (1); provided, however, that in
no event shall the Declared Bonus Multiple be less than 0.
5. The Bonus Declared for each Participant shall equal the Participant’s Target
Bonus, multiplied by the Declared Bonus Multiple.

VI.   Payment of Bonus Declared

  A.   Payment

1. The Bonus Declared shall be paid by the Company within thirty (30) days
following the Committee’s determination of the Declared Bonus Multiple, but in
no event earlier than the first day of the Plan Year following the applicable
Plan Year and
8

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
no later than the fifteenth (15th) day of the third month following the end of
the applicable Plan Year. In the event that a Participant’s prior Plan Year’s
Bonus Declared has not yet been paid at the time such Participant’s award is
forfeited pursuant to the terms of this Plan, such forfeited amounts shall be
distributed to other Participant(s) on a pro-rata basis, or distributed to other
Participant(s) as otherwise determined by the Committee.

  B.   Payment Upon Termination of Employment

1. In General. Subject to Section IV(C) and except as specified below, and
unless otherwise determined by the Committee, in the event a Participant’s
employment is terminated by the Company or by the Participant other than as
described in Section VI(B)(2), or the Participant becomes ineligible to
participate in the Plan:

  a)   the Participant shall not be paid any Bonus Declared for the Plan Year in
which the termination occurs (the “Termination Year”);     b)   in the event
that the prior Plan Year’s Bonus Declared has not yet been paid, the Participant
shall not be paid any Bonus Declared for such prior Plan Year; provided,
however, that any amounts forfeited pursuant to this VI(B)(1)(b) shall be
distributed to other Participant(s) on a pro-rata basis, or distributed to other
Participant(s) as otherwise determined by the Committee; and     c)   the
Participant shall have no rights or interests in the Plan thereafter.

Any payments made under this Section VI(B)(1) at the discretion of the Committee
shall be within the time set forth in Section VI(A) and the Participant shall
have no rights or interests in the Plan thereafter.
2. Upon Death, Disability, Retirement, or Termination by the Company Other than
for Cause. Subject to Section IV(C), in the event of a Participant’s death,
Disability, Retirement or termination by the Company other than for Cause:

  a)   to the extent not previously paid, any Bonus Declared with respect to the
Plan Year preceding the Termination Year shall be paid by the Company to the
former Participant, or in the event of his or her death, to his or her estate or
designated beneficiary, within the time set forth in Section VI(A);     b)  
with respect to the Termination Year, a Participant shall receive a pro-rated
Bonus Declared determined in accordance with Section VI(A) of the Plan and such
pro-rated Bonus Declared shall be paid by the Company to the former Participant,
or in the event of his or her death, to his or her estate or designated
beneficiary, within the time set forth in Section VI(A), for the avoidance of
doubt the Bonus Declared is

9

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
considered “pro-rated” because the Annual Salary used in the determination of
the Bonus Declared in Section V is the final and actually paid (or fully earned,
but not yet paid) pro-rated base salary; and

  c)   the Participant shall have no rights or interests in the Plan thereafter.

3. Condition of Payments. At the discretion of the Committee, any payment
hereunder that is due to termination of employment by the Company or by the
Participant may be subject to a requirement that the Participant execute a
release of claims (including claims relating to age discrimination) against the
Company and its Subsidiaries and related persons at the time and in the form
determined by the Company from time to time (provided that such requirement
shall not cause a delay in the time of payment otherwise provided for herein).

VII.   General Provisions

  A.   No Right to Employment or Participation         No Participant or other
person shall have any claim or right to be retained in the employment of the
Company or a Subsidiary by reason of the Plan or any Bonus Declared. Selection
for eligibility to participate in the Plan for any given Plan Year shall not
entitle the Participant to participate in any subsequent Plan Year.     B.  
Plan Expenses         The expenses of the Plan and its administration shall be
borne by the Company.     C.   Plan Not Funded         The Plan shall be
unfunded. The Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to assure the payment of any
Bonus Declared under the Plan.     D.   Reports         The appropriate officers
of the Company shall cause to be filed any reports, returns, or other
information regarding the Plan, as may be required by applicable statute, rule,
or regulation.     E.   Governing Law         The validity, construction, and
effect of the Plan, and any actions relating to the Plan, shall be determined in
accordance with the laws of the state of Illinois and applicable federal law,
without regard to the conflicts of laws provisions of any state.

10

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

VIII.   Amendment and Termination of the Plan; Change in Control; 409A

  A.   Amendment and Termination of the Plan.

1. The Board may, from time to time, amend the Plan in any respect, or may
discontinue or terminate the Plan at any time, provided, however, that:
a) Impact on Existing Rights. Except as required by law, no amendment,
discontinuance or termination of the Plan shall alter or otherwise affect the
amount of a Bonus Declared prior to the date of termination;
b) Impact on SVA Performance Measurement System. No amendment shall be made
which would replace the SVA performance measurement system for purposes of
determining the Bonus Declared under the Plan during a Plan Year for such Plan
Year, provided that the Board or Committee shall have the authority to adjust
and establish Target SVA Improvement, Target Bonus Percentages, and other
criteria utilized in the SVA performance measurement system; and
c) Consequence of Full Termination of Plan. If the Plan is terminated prior to
the end of a Plan Year, the Bonus Declared for that Plan Year shall be
determined and paid to a Participant as set forth in Sections V and VI of the
Plan, assuming that Target SVA Improvement for that Plan Year had been achieved,
then pro-rated for the actual number of days in the Plan Year before the Plan
was terminated. Any such payment shall be subject to the terms and conditions of
this Plan.

  B.   Consequence of Change in Control

1. The following rules shall apply to the determination of a Change in Control:
(a) any event listed in the definition of “Change in Control” that the Committee
elects not to treat as a Change in Control of the Company prior to the
occurrence of a Change in Control shall not constitute a Change in Control; and
(b) upon a determination by the Committee in its discretion, any other event
substantially similar to an event described in the definition of “Change in
Control” shall be a Change in Control.
2. The Committee shall determine the treatment of the Bonus Declared to
Participants prior to a Change in Control, except that to the extent that the
Committee takes no action (and except as otherwise expressly provided for in the
Guidelines), in the event of a Change in Control, then the Bonus Declared for
that Plan Year shall be determined and paid as set forth in Sections V and VI of
the Plan, but assuming that Target SVA Improvement for that Plan Year had been
achieved, and pro-rating it for the actual number of days in the Plan Year
before the Change in Control and such Bonus Declared shall be paid within the
sixty (60) day period following the effective time of the Change in Control.
11

 



--------------------------------------------------------------------------------



 



Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
3. Except as expressly provided for in the Guidelines, the Committee may elect
prior to a Change in Control, that, in the event of a Change in Control, the
Plan shall continue on in full force and effect or be assumed or an equivalent
Plan be implemented by the successor corporation in any Change in Control
transaction, or parent or subsidiary of such successor corporation.

  C.   Section 409A

This Plan is intended to be exempt from Section 409A. However, to the extent
Section 409A applies to any payment hereunder, notwithstanding anything to the
contrary in this Plan the following shall apply:
1. To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable pursuant
to this Plan during the six-month period immediately following the Participant’s
termination of employment shall instead be paid on the first business day after
the date that is six months following the Participant’s “separation from
service” within the meaning of Section 409A;
2. A Participant shall not be entitled to any payments resulting from or arising
due to a “termination of employment”, “termination” or “retirement” (or other
similar term having a similar import) unless (and until) such Participant has
“separated from service” within the meaning of Section 409A; and
3. To the extent any provision of the Plan or action by the Committee would
subject any Participant to liability for interest or additional taxes under
Section 409A, it will be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee. It is intended that the Plan will be
exempt from Section 409A (or if subject to Section 409A, compliant with
Section 409A), and the Plan shall be interpreted and construed on a basis
consistent with such intent. The Plan may be amended in any respect deemed
necessary (including retroactively) by the Board in order to preserve exemption
from (or compliance with) Section 409A. The preceding shall not be construed as
a guarantee of any particular tax effect for Plan payments. A Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on such person in connection with any payments to such
person under the Plan (including any taxes and penalties under Section 409A),
and the Company (or any affiliate or subsidiary) shall have no obligation to
indemnify or otherwise hold a Participant harmless from any or all of such taxes
or penalties.
12

 